Citation Nr: 1334604	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  12-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to accrued benefits based on recomputation of the Veteran's income to account for unreimbursed medical expenses in the amount of $11,049.55 in calculating entitlement to nonservice-connected pension benefits for the period of January 1, 2009 to December 31, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to June 1952.  He died in January 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO determined that the appellant was not entitled to payment of additional VA nonservice-connected pension benefits, for accrued benefits purposes, based on unreimbursed medical expenses incurred for the period of January 1, 2009 to December 31, 2009.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran died in January 2010 and at that time, he did not have a claim for exclusion of unreimbursed medical expenses or any other claim pending.   

2.  The appellant did not file a claim for exclusion of unreimbursed medical expenses, on an accrued basis, or submit evidence of such expenses, until March 2010 after the Veteran's death.



CONCLUSION OF LAW

The criteria to establish accrued benefits under 38 U.S.C.A. § 5121 have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the appellant was notified in September 2010, prior to the initial denial of the claim for accrued benefits, of the evidence and information necessary to establish entitlement to DIC, death pension, and accrued benefits, as well as the responsibilities of VA and the appellant in obtaining or providing such information.  The appellant was notified of the evidence and information necessary to establish a disability rating and effective date.  At the time of the Veteran's death, he did not have any service-connected disabilities but was in receipt of nonservice-connected pension benefits.  In the DIC application, the appellant indicated that she was not filing a claim for service connection for the cause of the Veteran's death.  The appellant indicated that she was filing a claim for unreimbursed medical expenses on an accrued benefits basis.  From her statement, it is clear that the appellant has actual knowledge that the Veteran was receiving nonservice-connected pension benefits at the time of his death.  Given the appellant's specific reference to documents submitted by the Veteran prior to his death, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to establish entitlement to consideration of additional unreimbursed medical expenses in the calculation of accrued benefits.  In October 2010, the appellant indicated that she had no additional information or evidence to submit in support of her claim.  Any additional notice pursuant to Hupp is not necessary.  There have been no allegations of any prejudice due to any notice defect in this case.  Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

For these reasons, the Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Legal Criteria

Accrued benefits are "periodic monetary benefits...authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid..."  38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  38 C.F.R. § 3.160(c) defines a "pending claim" as an application that has not been fully adjudicated); see also 38 C.F.R. § 3.160(d) (defining "fully adjudicated claim").  Generally, accrued benefits are payable to the surviving spouse of a veteran. 38 U.S.C.A. § 5121.  

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 1521, veterans who served on active duty during a period of war, and who are disabled to the required degree, are entitled to receive a VA pension, to be adjusted based on their annual income.  Under 38 U.S.C.A. § 1503(a)(8) annual income for pension purposes includes payments of any kind and from any source except, inter alia, the amount equivalent to payments for unreimbursed medical expenses to the extent that they exceed five percent of the maximum annual rate of pension.  See 38 C.F.R. § 3.272(g).  If a VA pension recipient submits a Improved Pension Eligibility Verification Report (EVR) or report of medical expenses each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to adjust the amount of pension warranted.  Consequently, a veteran's submission of an EVR or report of medical expenses may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The appellant seeks payment of additional VA nonservice-connected pension benefits, for accrued benefits purposes, based on unreimbursed medical expenses incurred in 2009.  She does not dispute that evidence pertaining to the unreimbursed medical expenses in question was first submitted after the Veteran's death.  Rather, she contends that the Veteran died suddenly with no notice and he would have submitted the evidence of the unreimbursed medical expenses by March of 2010 had he lived.  

Here, the Veteran died in January 2010 and the appellant filed her claim in March 2010.  Therefore, the claim for accrued benefits was timely filed.  38 C.F.R. § 3.1000(c).

In the present case, the evidence shows that the Veteran's claim for nonservice-connected disability pension was granted in November 2008.  In February 2009, the Veteran submitted a medical expense report and other evidence detailing the amount of unreimbursed medical expenses incurred, and his benefits were adjusted.  In an April 2009 letter, the RO informed the Veteran that they deducted the medical expenses in the amount of $4,432.00 and awarded his pension benefits.  The RO informed the Veteran that the medical expenses in the amount of $4,432.00 would be a continuing deduction from January 1, 2009.  The Veteran died in January 2010.  

In March 2010, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  She also submitted a VA Form 21-8416 (Medical Expense Report), listing unreimbursed medical expenses she and the Veteran had incurred during the period from January to December 2009.  

Had the Veteran not died in January 2010, he would have been entitled to have his pension benefits adjusted for unreimbursed medical expenses incurred in 2009.  The question for consideration here is whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis.  

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" consisting of due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death..."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Under 38 U.S.C.A. § 5121(c), if a claimant's application for accrued benefits is incomplete at the time it is originally submitted, VA is to notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  Id. 

Historically, in an August 1993 precedential opinion, the VA General Counsel (GC) held that information contained in an EVR submitted after a beneficiary's death could not be considered "evidence in the file at the date of death" for purposes of an award of accrued pension benefits under 38 U.S.C.A. § 5121(a).  However, the GC also stated that certain prima facie evidence of record prior to death (i.e., past EVRs) could establish entitlement to accrued benefits where confirming evidence (e.g., an EVR submitted after the veteran's death) was furnished in support of the accrued benefits claim.  See VAOPGCPREC 6-93 (Aug. 1993).  

In May 1994, the GC further clarified its August 1993 opinion.  It held, in part, that where a veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the static or ongoing nature of his or her medical condition, could be expected to be incurred in like manner in succeeding years in amounts that, based on past experience, were capable of estimation with a reasonable degree of accuracy, such evidence may form the basis for a determination that evidence in the file at the date of the Veteran's death permitted prospective estimation of medical expenses.  See VAOPGCPREC 12-94 (May 1994).  See also Castellano v. Shinseki, 25 Vet. App. 146 (2011), Hayes v. Brown, 4 Vet. App. 353 (1993), and Conary, supra (each noting that, under prior law, evidence not in VA's possession at the time of death could nevertheless be deemed "evidence in the file at [the] date of death" for purposes of adjudicating an accrued benefits claim).  

However, in October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, and as is pertinent to the present appeal, "evidence in the file at date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death..."  38 C.F.R. § 3.1000(d)(4) (2013).  

The 2002 amendments deleted provisions from former VA Adjudication Procedures Manual M21-1, to the effect that certain classes of evidence not in the file on the date of death could be considered to permit an award of accrued benefits based on inferences or prospective estimation drawn from information in the file on the date of death.  See Accrued Benefits, 67 Fed. Reg. 9638, 9640 (March 4, 2002).  Further, the amendments clarified what constitutes "evidence necessary to complete the application" under 38 U.S.C.A. § 5121(c) to mean information necessary to establish that the accrued benefits claimant is within the category of persons eligible for accrued benefits, and that circumstances exist which make the claimant the specific person entitled to payment of all or any part of the benefits which may have accrued.  

In an August 2006 memorandum, the VA GC withdrew those portions of VAOPCGCPREC 6-93 holding that certain prima facie evidence of record prior to death could establish entitlement to accrued benefits where confirming evidence was furnished in support of the accrued benefits claim, and withdrew VAOPGCPREC 12-94 in its entirety.  The GC explained that, in promulgating the 2002 amendments, outlined above, VA had changed its interpretation of the law as stated in those opinions, and that an award of accrued benefits could no longer be based on logical inferences or estimation from information in the file at the time of the beneficiary's death.  

The Board has reviewed the evidence of record, in light of the applicable laws and regulations, and finds that there is no evidence of record in any way suggests that the Veteran had a claim for exclusion of unreimbursed medical expenses or any other claim pending at the time of his death.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the veteran's death); 38 C.F.R. § 3.160(c) (2013) (defining a "[p]ending claim" as "[a]n application, formal or informal, which has not been finally adjudicated.").  Review of the record shows that the last document that the Veteran submitted to VA before his death was a medical expense report which was received in February 2009.  This report was considered by the RO in connection with the award of nonservice-connected pension benefits in April 2009.  See the April 2009 RO letter.  The Veteran did not submit any documents to VA or file any claims for benefits after February 2009.  

Nor does the record in any way suggest that any evidence pertaining to the particular unreimbursed medical expenses here at issue was in VA's possession on or before the date of the Veteran's death.  To the contrary, the appellant has explicitly conceded that she did not submit the claim for unreimbursed medical expenses, and associated evidence, until after the Veteran's death in January 2010.  There is no evidence of record that the Veteran had a claim for exclusion of unreimbursed medical expenses or any other claim pending at the time of his death and there is no basis for an accrued benefits claim.  As such, the claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008).  

Under 38 U.S.C.A. § 5121A, an eligible person may request to substitute as claimant for a veteran following his or her death for the purpose of processing any pending claims to completion.  Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A request for substitution must be filed not later than one year after the date of a veteran's death and, as provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..." Id.; 38 U.S.C.A. § 5121A.  

In the present case, the Veteran died after October 10, 2008 and therefore, the new provisions apply.  However, in the present case, the Veteran did not have a claim pending at the time of his death.  The appellant also did not make a request for substitution within one year from the date of the Veteran's death in January 2010.   The Board accordingly finds that there is no legal basis for entitlement to accrued benefits or entitlement to substitution as a claimant.  Accordingly, the appellant's claim must be denied as a matter of law.

Finally, it appears that the appellant is essentially seeking an equitable resolution of her appeal.  Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225   (1997) ('[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief' (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a)  to provide equitable relief at his discretion).  Thus, the appellant is hereby advised that she is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See 38 C.F.R. § 2.7 (2013).  


ORDER

Entitlement to accrued benefits based on recomputation of the Veteran's income to account for unreimbursed medical expenses in the amount of $11,049.55 in calculating entitlement to nonservice-connected pension benefits for the period of January 1, 2009 to December 31, 2009 is denied.   




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


